DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is in response to the Application filed 6/5/2019.

Allowable Subject Matter
3. 	Claims 1-3, 5-21 are allowed. 

4. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Shinji, et al. (JP H09157498A; English Machine Translation included herewith).

           Summary of Claim 1: 
A resin composition for a fiber- reinforced composite material, comprising: 
an epoxy resin (A) including a phenol novolac epoxy resin and a bisphenol A epoxy resin; 
a phenoxy resin (B); 
dicyandiamide (C); 
an imidazole-based curing aid (D); 
and a phenol-based curing accelerator (E) as essential components, 
wherein the phenol novolac epoxy resin constitutes 40 parts by mass to 75 parts by mass, 
the bisphenol A epoxy resin constitutes 10 parts by mass to 35 parts by mass, 

the phenol-based curing accelerator (E) is bisphenol F having a binuclear moiety purity of 90% or more, and a blended amount thereof is 0.1 parts by mass to 1.0 part by mass per 100 parts by mass of the total amount of components (A) to (E).


	Shinji et al. teach an epoxy resin composition for fiber-reinforced composite material which contains an epoxy resin, wherein the epoxy resin contains a plurality of epoxy groups such as bisphenol A, bisphenol F, and novolak, among others [0010], wherein the epoxy resin is blended with other resins such as a phenoxy resin, among others [0048], wherein the composition further comprises an imidazole derivative as a curing agent and a dicyandiamide as a curing agent [0003]. 
	Shinji et al. do not teach or fairly suggest the claimed resin composition, wherein the resin composition comprises, in particular, the claimed amounts of bisphenol A and the phenoxy resin. Shinji et al. are further silent on the bisphenol F having a binuclear moiety purity of 90% or more and are further silent still on the blended amount of the bisphenol F.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763